11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Siana Oil and Gas,                            * From the County Court at Law
                                                of Midland County,
                                                Trial Court No. CC20132.

Vs. No. 11-19-00012-CV                        * June 6, 2019

Tim Snelson’s Pumping Unit                    * Per Curiam Memorandum Opinion
Service, Inc.,                                  (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has considered Siana Oil and Gas’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.